This is an application for leave to appeal from refusal of a writ of habeas corpus by Benjamin H. Washington, *Page 761 
confined in the Maryland House of Correction on conviction for larceny.
He alleges that his rights were abridged because he is innocent of the charge, because the statute of limitation had expired as to his crime, and because of the incompetency of the attorney who represented him in failing to obtain witneses.
Of course, the question of guilt or innocence and the sufficiency of the evidence cannot be retried on habeas corpus.Olewiler v. Brady, 185 Md. 341, 344, 44 A.2d 807; Bernard v.Warden of Maryland House of Correction, 187 Md. 273,49 A.2d 737; Copeland v. Wright, 188 Md. 666, 53 A.2d 553.
He does not allege that he expressed any dissatisfaction as to the services of his lawyer at the time of the trial. State exrel. Zell v. Warden of Maryland House of Correction,191 Md. 745, 59 A.2d 737; Goodman v. Warden of Maryland Penitentiary,190 Md. 746, 60 A.2d 527; Rountree v. Wright, 189 Md. 292,55 A.2d 847.
Nor does he allege that he asked for witnesses or made known to the court or his attorney that he desired witnesses and as to what these witnesses would testify if present. Goodman v. Wardenof Maryland Penitentiary, supra.
Nor does he allege that he was incapable of making his own defense. Blount v. Wright, 189 Md. 294, 55 A.2d 709.
No copy of the transcript of proceedings is filed with the petition nor is it alleged whether counsel was appointed by the court or was selected and hired by the accused. Nance v. Wardenof Maryland House of Correction, 189 Md. 112, 53 A.2d 554, 555.
Application denied, without costs. *Page 762